J-S90007-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    SHAWN STEVENSON                            :
                                               :
                      Appellant                :   No. 3346 EDA 2015

                  Appeal from the PCRA Order October 26, 2015
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0002308-2009



BEFORE: OTT, SOLANO, and JENKINS, JJ.

MEMORANDUM BY OTT, J.:                               FILED FEBRUARY 02, 2017

        Shawn Stevenson appeals from the order entered October 26, 2015, in

the Philadelphia County Court of Common Pleas, dismissing his first petition

for collateral relief filed pursuant to the Post Conviction Relief Act (“PCRA”).

See 42 Pa.C.S. §§ 9541-9546. Stevenson seeks relief from the aggregate

sentence of eight to 20 years’ imprisonment, imposed September 28, 2010,

after his conviction of robbery, possessing an instrument of crime (“PIC”),

and persons not to possess firearms.1 On appeal, Stevenson contends the

PCRA court erred in denying relief when the trial court abused its discretion




____________________________________________


1
    See 18 Pa.C.S. §§ 3702(a)(1), 907, and 6105(a)(1), respectively.
J-S90007-16



in failing to provide the jury with a requested Kloiber2 charge.       For the

reasons below, we find this claim is waived.

       The facts underlying Stevenson’s conviction are well-known to the

parties, and were recited in detail in the trial court’s March 7, 2011, opinion

filed in response to Stevenson’s direct appeal.     See Trial Court Opinion,

3/7/2011, at 3-6.         Therefore, we need not reiterate them herein.     In

summary, on February 6, 2009, Stevenson robbed the victim, and shot him

in the leg. Following a jury trial, on June 29, 2010, Stevenson was convicted

of robbery and PIC.3 The trial court also found Stevenson guilty of persons

not to possess firearms. On September 28, 2010, the trial court sentenced

Stevenson to a term of seven to 15 years’ imprisonment for the charge of

robbery, a consecutive term of one to five years’ imprisonment for the

charge of PIC, and a concurrent term of three and one-half to seven years’

imprisonment for the firearms conviction.


____________________________________________


2
  Commonwealth v. Kloiber, 106 A.2d 820, 826-827 (Pa. 1954) (holding
that “where the witness is not in a position to clearly observe the assailant,
or he is not positive as to identity, or his positive statements as to identity
are weakened by qualification or by failure to identify defendant on one or
more prior occasions, the accuracy of the identification is so doubtful that
the Court should warn the jury that the testimony as to identity must be
received with caution.”), cert. denied, 348 U.S. 875 (1954).
3
 The jury returned a verdict of not guilty on charges of attempted murder,
aggravated assault, and criminal conspiracy. See 18 Pa.C.S. §§ 901, 2702,
and 903, respectively.




                                           -2-
J-S90007-16



        Stevenson filed a timely direct appeal.           Although he listed nine

potential issues in his court-ordered concise statement of errors complained

of on appeal,4 including a challenge to the trial court’s denial of a requested

Kloiber instruction, he raised only two issues asserting trial court error

before the Superior Court. Specifically, he claimed the trial court erred in

(1) denying his motion to suppress evidence, and (2) questioning witnesses

during the trial. See Commonwealth v. Stevenson, 32 A.3d 842 [2822

EDA 2010] (Pa. Super. 2011) (unpublished memorandum at 1).                      Finding

both issues meritless, a panel of this Court affirmed the judgment of

sentence. See id. Thereafter, on April 4, 2012, the Pennsylvania Supreme

Court    denied    Stevenson’s      petition   for   allowance   of   appeal.      See

Commonwealth v. Stevenson, 42 A.3d 293 (Pa. 2012).

        On June 28, 2012, Stevenson filed a timely pro se PCRA petition.5

Counsel was appointed, and filed an amended petition on January 21, 2014,

raising one issue for review, namely, whether the trial court erred in failing

to provide a full Kloiber charge to the jury. See Amended Petition Under

Post Conviction Relief Act, 1/21/2014, at 4. On August 24, 2015, the PCRA
____________________________________________


4
    See Concise Statement, 1/10/2011.
5
  We note that Stevenson initially filed a pro se petition on November 1,
2011, while his petition for allowance of appeal was still pending before the
Supreme Court. Accordingly, on February 27, 2012, the PCRA court entered
an order dismissing that petition without prejudice as premature. See
Order, 2/27/2012. The petition at issue herein, filed in June of 2012, was
effectively his first.



                                           -3-
J-S90007-16



court sent Stevenson notice of its intent to dismiss the petition without first

conducting an evidentiary hearing pursuant to Pa.R.Crim.P. 907. Stevenson

did not respond to the Rule 907 notice, and, on October 26, 2015, the court

entered an order dismissing Stevenson’s PCRA petition. This timely appeal

followed.6

       Stevenson frames his sole issue on appeal as follows:

       Whether the trial court’s denial of PCRA relief was error where
       the court failed to find that the Kloiber charge given to the jury
       was incomplete and that it failed to include the language –
       “consider with caution”, and whether such failure was an abuse
       of discretion violating [Stevenson’s] right to a fair trial under the
       Pennsylvania and U.S. Constitutions?

Stevenson’s Brief at 3.

       The PCRA court determined this issue was waived because it could

have been raised on direct appeal. See PCRA Court Opinion, 2/26/2016, at

5-6. We agree.

       In order to be eligible to obtain post-conviction collateral relief, a

petitioner must plead and prove, inter alia, “[t]hat the allegation of error has

not been previously litigated or waived.” 42 Pa.C.S. § 9543(a)(3).             “[A]n

issue is waived if the petitioner could have raised it but failed to do so before



____________________________________________


6
  On December 22, 2015, the PCRA court ordered Stevenson to file a
Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal.
Stevenson complied with the court’s directive, and filed a concise statement
on January 11, 2016.




                                           -4-
J-S90007-16



trial, at trial, during unitary review, on appeal or in a prior state

postconviction proceeding.” 42 Pa.C.S. § 9544(b) (emphasis supplied).

       Here, Stevenson’s claim that the trial court erred in denying his

request for a Kloiber jury charge is waived because he could have raised it

on direct appeal. In fact, Stevenson included this issue in his court-ordered

concise statement, but then abandoned the claim in his brief on appeal.

Accordingly, it is waived for our review.7 See Commonwealth v. Faulk, 21
A.3d 1196, 1200 (Pa. Super. 2011) (claim that trial court abused its

discretion in denying appellant’s request to proceed pro se was waived for

PCRA review when appellant failed to raise the claim on direct appeal).

       Because we find the only issue raised on appeal is waived, we affirm

the order on appeal denying Stevenson’s PCRA petition.8

       Order affimed.

       Judge Jenkins did not participate in the consideration or decision of

this case.




____________________________________________


7
   We emphasize that Stevenson does not assert appellate counsel’s
ineffectiveness for failing to raise this issue on direct appeal.
8
  We note that the PCRA court, in its opinion, concluded that even if the
issue were not waived, Stevenson would be entitled to no relief. See PCRA
Court Opinion, 2/26/2016, at 6-7.




                                           -5-
J-S90007-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/2/2017




                          -6-